Order reversed upon the law, without costs, and application denied, without costs. The alleged certified copy resolution filed by plaintiff with the Equitable Trust Company was false in fact. No such meeting as that recited therein had been held, and, therefore, no such resolution adopted, nor could it become an order of the board of directors by the separate consent of each director not acting collectively as a board. (Gerard v. Empire Square Realty Co., 195 App. Div. 244.) The filing thereof with the trust company by plaintiff was not, therefore, within the lawful powers and duties of plaintiff as trustee under the trust agreement, but was a fraud and deception practiced by him upon the trust company. Appellant’s statement to the officers of the trust company that such certified copy was false and fraudulent did not interfere with the lawful exercise by plaintiff of his powers and duties as trustee, and did not, therefore, constitute a contempt. Kelly, P. J., Rich, Jaycox, Young and Kapper, JJ., concur.